Case 1:19-cv-00291-LPS-JLH Document 63-1 Filed 11/02/20 Page 1 of 4 PageID #: 1874




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


   COOLTVNETWORK.COM, INC.,                       :
                                                  :
                     Plaintiff,                   :
                                                  :   C.A. No. 19-00291-LPS-JLH
        v.                                        :
                                                  :   JURY TRIAL DEMANDED
   BLACKBOARD INC.,                               :
                                                  :
                     Defendant.                   :

                                                  :
   COOLTVNETWORK.COM, INC.,                       :
                                                  :
                     Plaintiff,                   :
                                                  :
        v.                                        :   C.A. No. 19-00292-LPS-JLH
                                                  :
   FACEBOOK, INC.,                                :   JURY TRIAL DEMANDED
                                                  :
                     Defendant.                   :
                                                  :
                                                  :
   COOLTVNETWORK.COM, INC.,                       :
                                                  :
                     Plaintiff,                   :   C.A. No. 19-00293-LPS-JLH
                                                  :
        v.                                        :   JURY TRIAL DEMANDED
                                                  :
   INTERNATIONAL BUSINESS MACHINES                :
   CORPORATION,                                   :
                                                  :
                     Defendant.                   :
                                                  :




                                        1
Case 1:19-cv-00291-LPS-JLH Document 63-1 Filed 11/02/20 Page 2 of 4 PageID #: 1875




                                                  :
   COOLTVNETWORK.COM, INC.,                       :
                                                  :
                     Plaintiff,                   :
                                                  :    C.A. No. 19-00294-LPS-JLH
        v.                                        :
                                                  :    JURY TRIAL DEMANDED
   KALTURA, INC.,                                 :
                                                  :
                     Defendant.                   :
                                                  :
                                                  :
   COOLTVNETWORK.COM, INC.,                       :
                                                  :
                     Plaintiff,                   :
                                                  :    C.A. No. 19-295-LPS-JLH
        v.                                        :
                                                  :    JURY TRIAL DEMANDED
   LIMELIGHT NETWORKS, INC.,                      :
                                                  ::
                     Defendant.                   :
                                                  :
                                                  :
   COOLTVNETWORK.COM, INC.,                       :
                                                  :
                     Plaintiff,                   :
                                                  :    C.A. No. 19-296-LPS-JLH
        v.                                        :
                                                  :    JURY TRIAL DEMANDED
   MICROSOFT CORPORATION                          :
                                                  :
                     Defendant.                   :
                                                  :
                                                  :
   COOLTVNETWORK.COM, INC.,                       :
                                                  :
                     Plaintiff,                   :
                                                  :    C.A. No. 19-297-LPS-JLH
        v.                                        :
                                                  :    JURY TRIAL DEMANDED
   OOYALA, INC.,                                  :
                                                  :
                     Defendant.                   :
                                                  :




                                        2
Case 1:19-cv-00291-LPS-JLH Document 63-1 Filed 11/02/20 Page 3 of 4 PageID #: 1876




                                                               :
   COOLTVNETWORK.COM, INC.,                                    :
                                                               :
                          Plaintiff,                           :
                                                               :   C.A. No. 19-534-LPS-JLH
          v.                                                   :
                                                               :   JURY TRIAL DEMANDED
   SNAP, INC.,                                                 :
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
   COOLTVNETWORK.COM, INC.,                                    :
                                                               :
                          Plaintiff,                           :
                                                               :   C.A. No. 19-535-LPS-JLH
          v.                                                   :
                                                               :   JURY TRIAL DEMANDED
   TRAPELO CORP.,                                              :
                                                               :
                         Defendant.                            :
                                                               :


                           PROPOSED ORDER GRANTING
                   MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

         Having considered Plaintiff’s Motion for Leave to Withdraw as Counsel (“Motion”), IT

  IS HEREBY ORDERED that the Motion is granted.

         [DEFENDANTS’ PROPOSED LANGUAGE]: Plaintiff has thirty (30) days from the

  date of this Order to identify substitute counsel and enter an appearance on its behalf. If

  Plaintiff fails to have counsel enter an appearance within the thirty (30) days, the Court will

  consider Plaintiff in default and will consider motions for default judgment, dismissal with

  prejudice or other appropriate relief from the defendants.




                                                 3
Case 1:19-cv-00291-LPS-JLH Document 63-1 Filed 11/02/20 Page 4 of 4 PageID #: 1877




                   SO ORDERED THIS ____ day of November, 2020.


                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE




                                        4
